Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

The Kroesser Group LLC
d/b/a DIY Tobacco,

Respondent.

Docket No. C-14-299
FDA Docket No. FDA-2013-H-1514

Decision No. CR3113

Date: February 11, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against The Kroesser Group LLC d/b/a DIY Tobacco (Respondent),
which alleges facts and legal authority sufficient to justify imposing a $250 civil
money penalty.

CTP initiated this case by serving the Complaint on Respondent and filing a copy
of the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent’s staff
impermissibly sold regulated tobacco products to a person younger than 18 years
of age and failed to verify that cigarette purchasers were of sufficient age, thereby
violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq.,
and its implementing regulations, Cigarettes and Smokeless Tobacco, 21 C.F.R.
Part 1140 (2012). CTP seeks a civil money penalty of $250.
On December 13, 2013, CTP served the Complaint on Respondent by United
Parcel Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent must
take one of the following three actions: pay the penalty, file an answer, or request
an extension of time within which to file an answer. CTP warned Respondent that
if it failed to take one of these actions within 30 days, an Administrative Law
Judge could issue an initial decision ordering Respondent to pay the full amount of
the proposed penalty. 21 C.F.R. § 17.11.

Pursuant to 21 C.F.R. § 17.11(a), 1am required to “assume the facts alleged in the
complaint to be true, and, if such facts establish liability under [the Act],” issue an
initial decision and impose a civil money penalty. Accordingly, I must determine
whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges that:

e Respondent owns DIY Tobacco, an establishment that sells tobacco
products and is located at 2600 Northwest Randall Way, Suite 111,
Silverdale, Washington 98383. Complaint § 3.

e On January 18, 2013, an FDA-commissioned inspector observed that “‘a
person younger than 18 years of age was able to purchase a package of
Camel Crush Regular Fresh cigarettes . . . at approximately 10:23 AM
PT[.]” The inspector also observed that “the minor’s identification was not
verified before the sale .. . on January 18, 2013 ....” Complaint § 10.

e On January 31, 2013, CTP issued a Warning Letter to Respondent
regarding the inspector’s observations from January 18, 2013. The letter
explained that the observations constituted violations of regulations found
at 21 C.F.R. § 1140.14(a) and (b)(1), and that the named violations were
not necessarily intended to be an exhaustive list of all violations at the
establishment. The Warning Letter went on to state that if Respondent
failed to correct the violations, regulatory action by the FDA or a civil
money penalty action could occur and that Respondent is responsible for
complying with the law. Complaint ¥ 10.
Catherine Kroesser, Respondent’s CEO, responded to the Warning Letter in

a February 12, 2013

letter. “Ms. Kroesser stated that as a result of the

Warning Letter, the establishment updated its tobacco sales policy to

require employees to
retrained its employe

verify the identification of all tobacco purchasers, and
es on this policy using the ‘WE CARD’ program and

other resources.” Ms. Kroesser further stated “that the establishment would

employ a secret shop}

per program to monitor employees’ compliance with

its tobacco p

e On June 11,
of 21 C.F.R.

olicy.” Complaint § 11.

2013, FDA-commissioned inspectors documented a violation
§ 1140.14(a) when “a person younger than 18 years of age was

able to purchase a package of Camel Crush Regular Fresh cigarettes . . . at

approximate

These facts establis!

ly 11:29 AM.” Complaint § 1.

that Respondent is liable under the Act. The Act prohibits

misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The S

ecretary issued the regulations at 21 C.F.R. Part 1140 under

section 906(d) of the Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387£(d)(1); 75 Fed.

Reg. 13,229 (Mar.

0, 2010). The regulations prohibit the sale of cigarettes to any

person younger than 18 years of age. 21 C.F.R. § 1140.14(a). The regulations
also require retailers to verify, by means of photo identification containing a

purchaser’s date of
age. 21C.F.R.§ 1

birth, that no cigarette purchasers are younger than 18 years of
40.14(b)(1).

Taking the above alleged facts as true, Respondent committed two violations of 21

C.F.R. Part 1140 w:

Respondent unlawft

ithin a five-month period. Specifically, on January 18, 2013,
‘ully sold a regulated tobacco product to a minor and failed to

verify the age of a person purchasing tobacco products by means of photographic

identification conta:

ining the bearer’s date of birth. 21 C.F.R. § 1140.14(a) and

(b)(1). On June 11, 2013, Respondent unlawfully sold a regulated tobacco product
toa minor. Therefore, Respondent’s actions and omissions constitute violations of
law that merit a civil money penalty. Accordingly, I find that a civil money
penalty in the amount of $250 is permissible and order it imposed. 21 C.F.R.

§ 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

